w

-( A(_) Z:lSB (CASDRev. 08/14) Judgment in a Petty Criminal Case

 

 

UNITED STATES DisTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V (For Ofi`enses Committed On or Atter November 1, 1987)

Alexis Arturo RamireZ-Avalos (2)
Case Number: lScr4226-LL

 

 

 

 

 

 

 

 

 

 

 

Mayra Garcia
Defendant’s Attorney F § L § D
REGISTRATION No. 72040298 _
[:| a
'l`hc Defendant: NUV 2 9 2018
pleaded guilty to count(s) 4 of the Superseding Information C|_ERK 05 D|S j …C-,- wij
SOU N DlSTFl|CT OF CAL|FOHN|A
. BV DEPUTY
l:l was found guilty on count(s) y-
after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
_ Count
Title & Section Nature of Offense Numl)er{s[
18 USC 3 Aiding and Abetting an Illegal Entry (Misdemeanor) 4
The defendant is sentenced as provided in pages 2 through 2 of this judgmentl
|:l The defendant has been found not guilty on count(s)
>I{ Count(s) Underlying Counts are dismissed on the motion of the United States.
m Assessment : $10.00 ~ Payabl€ FOl'thWith
K4 Fine Waived l:l Forfeiture pursuant to order filed , included herein.

IT IS"ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstances.

 

  

 

ST ES MAGISTRATE JUDGE

l 80r4226-LL

 

 

‘,J

_AO 245B (CASD Rev. 08/14) Judginent in a Petty Criminal Case

 

DEFENDANT: Jaime Isaac Beltran-Rodriguez Judgment - Page 2 of 2
CASE NUMBER: iScr4226~LL

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
30 Days

Sentence imposed pursuant to Title 8 USC Section l326(b).
Thc court makes the following recommendations to the Bureau of Prisons:

l:|[:|

Thc defendant is remanded to thc custody of the United States Marsha.l.

i:l Thc defendant shall surrender to the United States l\/Iarshal for this district
|:| at A.M. on

 

 

 

l:l as notified by the United States Marshal.

Thc defendant shall surrender for service of sentence at the institution designated by thc Burcau of
Prisons:

fl on or before

|:l . as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Def'cndant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

lScr4226-LL

